Name: 83/241/EEC: Commission Decision of 10 May 1983 amending the list of establishments in the Czechoslovak Socialist Republic approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-05-19

 Avis juridique important|31983D024183/241/EEC: Commission Decision of 10 May 1983 amending the list of establishments in the Czechoslovak Socialist Republic approved for the purpose of importing fresh meat into the Community Official Journal L 129 , 19/05/1983 P. 0065 - 0066*****COMMISSION DECISION of 10 May 1983 amending the list of establishments in the Czechoslovak Socialist Republic approved for the purpose of importing fresh meat into the Community (83/241/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Czechoslovakia, approved for the purposes of importing fresh meat into the Community, was drawn up initially by Council Decision 82/732/EEC (3); Whereas a routine inspection made pursuant to Article 5 of Directive 72/462/EEC has revealed that the level of hygiene of certain establishments may be considered to be satisfactory; whereas these establishments may therefore be kept or entered on the said list; Whereas this inspection has revealed, however, in one approved establishment that insufficient effort has been made to improve hygiene standards; whereas approval of this plant cannot therefore be maintained; Whereas it is therefore necessary to amend the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/732/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 7. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 12 // Jiho ° cesky Pr ° umysl MasnÃ ½ // StudenÃ ¡ // 82 // Zapadoscesky Pr ° umysl MasnÃ ½ // Klatovy // // // B. Cutting premises 1.2.3 // // // // 38 // VÃ ½chodoslovenskÃ ½ MaesovÃ ½ Priemysel // Ko ° sice // // // II. PIGMEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 12 // Jiho ° cesky Pr ° umysl MasnÃ ½ // StudenÃ ¡ // 82 // Zapadoscesky Pr ° umysl MasnÃ ½ // Klatovy // // // B. Cutting premises 1.2.3 // // // // 38 // VÃ ½chodoslovenskÃ ½ MaesovÃ ½ Priemysel // Ko ° sice // // // III. SHEEPMEAT Slaughterhouses 1.2.3 // // // // 45 // VÃ ½chodoslovenskÃ ½ MaesovÃ ½ Priemysel // Sabinov // // // IV. COLD STORES 1.2.3 // // // // 5 // Jiho ° cesky Pr ° umysl MasnÃ ½ // P °sek // 73 // Mraz °rny // Da ° sice // // //